{¶ 40} While I agree with the majority's conclusions as to Appellant's three assignments of error, I respectfully dissent from the majority's disposition of Appellee's cross-assignment of error.
 {¶ 41} I find that Appellee offered substantial evidence upon which reasonable minds could reach different conclusions in support of each element of fraud. Accordingly, I would sustain Appellee's cross-assignment of error, reverse the directed verdict in favor of Appellant on Appellee's fraud claim, and remand the cause for a new trial on the fraud claim.